Citation Nr: 0808978	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-03 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

4.  Entitlement to service connection for carpal tunnel 
syndrome, right.  

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for heart disability, 
claimed as first degree atrioventricular block with heart 
attack. 

7.  Entitlement to service connection for hypertension.    




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 30, 1972 to 
April 4, 1980 for purposes of  Department of Veterans Affairs 
(VA) benefits.  The veteran also had a period of service from 
April 5, 1980 to March 1, 1982.  However, the veteran is 
barred from receiving VA benefits for this period of service 
as his service was characterized as dishonorable.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for tinnitus, 
heart disability and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current psychiatric disability related 
to such service. 

2.  The veteran does not currently suffer from PTSD.

3.  Fibromyalgia is proximately due to the veteran's service-
connected myofascial injury, neck, with dystonia, spasmodic 
torticollis and writer's cramp.  

4.  Gastroesophageal reflux disorder was not manifested 
during the veteran's active duty service or for many years 
thereafter.

5.  Carpal tunnel syndrome, right, was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is it otherwise related to such service or to 
any injury during service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including PTSD, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Fibromyalgia was incurred during the veteran's active 
duty service, as secondary to myofascial injury, neck, with 
dystonia, spasmodic torticollis and writer's cramp.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

3.  Gastroesophageal reflux disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Carpal tunnel syndrome, right, was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2003 VCAA letter, the appellant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the July 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to send any treatment records 
pertinent to his claimed conditions.  The Board concludes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
December 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a March 2006 letter 
to the veteran gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disabilities on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, and private 
treatment records.  The record shows that the RO has 
requested all pertinent treatment records identified by 
veteran with respect to the issues of acquired psychiatric 
disability, GERD and carpal tunnel syndrome, right.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

With respect to the issues of entitlement to service 
connection for an acquired psychiatric disability, GERD and 
carpal tunnel syndrome, right, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case with respect 
to these issues. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
these disabilities in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disabilities until many years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a 
diagnosis of these disabilities, and because the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service" as it relates to his claim of 
service connection for these disabilities, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of these disabilities in 
service.

With respect to the issue of service connection for 
fibromyalgia, in light of the favorable decision as it 
relates to the issue of entitlement to service connection, 
the satisfaction of VCAA requirements is rendered moot. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

Acquired Psychiatric Disability, including PTSD

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, including PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

The veteran's service medical records are silent with respect 
to any diagnosis of an acquired psychiatric disability, 
including PTSD.  VA treatment records showed that in May 
1999, the veteran was referred to the Mental Health Clinic 
for a depression evaluation.  A June 1999 mental health 
screening showed that the veteran's responses did not appear 
to be suggestive of combat-related PTSD and no further 
evaluation of PTSD was planned at that time.  However, a July 
1999 treatment record showed that the veteran was diagnosed 
with adjustment disorder with depressed mood.  An October 
2000 VA treatment record showed a provisional diagnosis of 
questionable depression.  Further, a November 2000 VA mental 
health screening again showed that the veteran's responses 
did not appear to be suggestive of PTSD and no further 
evaluation of PTSD was recommended.  A follow up December 
2000 VA treatment record showed a diagnosis of depression.  A 
May 2003 VA treatment record again showed a diagnosis of 
major depression.  

Subsequent private treatment records from the Texas 
Department of Criminal Justice and Drs. S.T. and K.S showed 
continuing treatment for depression.  Significantly, November 
2003 treatment records indicated that the veteran complained 
of hallucinations. 

Based on the medical evidence of record, the veteran does not 
currently have a medical diagnosis of PTSD, which is required 
for service connection purposes.  38 C.F.R. § 3.304(f).  The 
weight of the medical evidence is against a finding that the 
veteran suffers from PTSD.  Significantly, VA treatment 
records specifically noted that the veteran's responses did 
not appear suggestive of PTSD and the remaining treatment 
records do not show a diagnosis.  While the Board 
acknowledges the veteran's belief that he does suffer from 
PTSD, neither the veteran nor the Board are competent to 
render a medical diagnosis.  The question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The Board recognizes that the veteran does currently suffer 
from an acquired psychiatric disability.  However, there is 
no medical evidence linking the veteran's current psychiatric 
disability to his service.  The record shows that it was 19 
years from the period of honorable service until the first 
post service treatment concerning an acquired psychiatric 
disability so there is no supporting evidence of a continuity 
of pertinent symptomatology.  

The Board acknowledges the veteran's statements indicating 
that he has had psychiatric problems since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for an acquired 
psychiatric disability.  Here, the veteran is competent to 
say that he experienced symptoms while in service.  However, 
the Board does not believe that an acquired psychiatric 
disability is subject to lay diagnosis.  The veteran has not 
demonstrated that he has the expertise required to diagnose 
an acquired psychiatric disability and link any current 
acquired psychiatric disability to service.    

The fact remains that there is no indication that any 
acquired psychiatric disability was present in service or 
that any diagnosed acquired psychiatric disability is linked 
to service.  While the veteran's contentions have been 
carefully considered, these contentions are outweighed by the 
absence of any medical evidence to support the claim.  
Accordingly, the Board finds that the weight of the evidence 
is against the presence of a disease or injury in service, 
and a causal nexus between a current acquired psychiatric 
disability to service.  

Thus, the preponderance of the evidence is against finding 
that any acquired psychiatric disability, including PTSD, is 
related to the veteran's active duty service.  As a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 

Fibromyalgia 

The veteran is also claiming entitlement to service 
connection for fibromyalgia.  For purposes of this analysis, 
the Board notes that the veteran is service-connected for 
myofascial injury, neck, with dystonia, spasmodic torticollis 
and writer's cramp.   Service medical records during the 
veteran's honorable period of service are silent with respect 
to any findings or diagnosis of fibromyalgia.  The first post 
service medical evidence of fibromyalgia is an April 2000 VA 
examination.  In pertinent part, the examiner diagnosed the 
veteran with reported neck pain, previously adjudicated 
service-connected, and fibromyalgia, more probably than not 
secondary to the reported neck pain.  Follow up VA treatment 
records and Texas Department of Criminal Justice medical 
records showed continuing treatment for fibromyalgia.  

There is no competent medical evidence of record to show that 
the veteran's fibromyalgia is directly related to service.  
However, the April 2000 VA medical examination found that the 
veteran's fibromyalgia was more probably than not secondary 
to the veteran's service-connected neck disability.  There is 
no medical evidence of record to refute this opinion.  Thus, 
when resolving all benefit of the doubt in favor of the 
veteran, the Board finds that service connection is warranted 
on a secondary basis for fibromyalgia.  See 38 U.S.C.A. § 
5107(b).   

Gastroesophageal Reflux Disorder (GERD)

The veteran is also seeking service connection for 
gastroesophageal reflux disorder (GERD).  A May 1975 service 
medical record indicated lower abdomen pain with nausea and 
vomiting.  Further, service medical records in July and 
August 1976 showed right lower quadrant pain; however, it 
appears the veteran was diagnosed with muscle strain, right 
abdominal wall.  Moreover, service medical records in  
November 1980, which was during the veteran's period of 
service that has been characterized as dishonorable, also 
showed complaints of right lower abdomen pain.  Nevertheless, 
service medical records are silent with respect to any 
findings or diagnosis of GERD.  The first post service 
medical evidence of GERD is a private August 1999 treatment 
record.  Follow up VA treatment records as well as private 
treatment records from the Texas Department of Criminal 
Justice and Drs. S.T. and K.S. showed continuing treatment 
for GERD.   Nevertheless, these treatment records are silent 
with respect to any findings that the veteran's GERD 
manifested in service.  

Therefore, as there is no evidence of GERD in service and no 
competent medical evidence linking GERD to service, the Board 
finds that service connection for GERD is not warranted.  
Moreover, the first medical evidence of GERD is an August 
1999 treatment record, 19 years after the veteran's honorable 
period of active service so there is no supporting evidence 
of a continuity of pertinent symptomatology.  

Again, the Board has considered the veteran's contentions, 
but as provided in the above analysis concerning the 
veteran's lay statements for an acquired psychiatric 
disability, given that there is no evidence of GERD in 
service or any medical evidence linking GERD to service, and 
that GERD requires a medical diagnosis, the veteran's 
contentions are outweighed by the lack of medical evidence of 
record.  

Thus, a preponderance of the evidence is against the 
veteran's claim for GERD.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Carpal Tunnel Syndrome, Right.  

The present appeal also includes the issue of entitlement to 
service connection for carpal tunnel syndrome, right.  
Service medical records are again silent with respect to any 
findings or diagnosis of right carpal tunnel syndrome.  A 
March 2000 VA treatment record showed that the veteran 
underwent a recent nerve conduction velocity of his upper 
extremities, which showed evidence of carpal tunnel syndrome, 
but the ulnar nerves were normal.  

Follow up VA treatment records as well as private treatment 
records from the Texas Department of Criminal Justice and 
Drs. S.T. and K.S. showed continuing treatment for right 
carpal tunnel syndrome.   Nevertheless, these treatment 
records are silent with respect to any findings that the 
veteran's carpal tunnel syndrome, right, manifested in 
service.  

Therefore, as there is no evidence of right carpal tunnel 
syndrome in service or within one year of the veteran's 
honorable period of service, and no competent medical 
evidence linking right carpal tunnel syndrome to service, the 
Board finds that service connection for right carpal tunnel 
syndrome is not warranted.  Moreover, the first evidence of 
right carpal tunnel syndrome is sometime around March 2000, 
almost 20 years after the veteran's honorable period of 
active service so there is no supporting evidence of a 
continuity of pertinent symptomatology.  

Again, the Board has considered the veteran's contentions, 
but given that there is no evidence of carpal tunnel 
syndrome, right, in service or medical evidence linking 
carpal tunnel syndrome, right, to service, and that carpal 
tunnel syndrome requires a nerve conduction study for an 
accurate diagnosis, the veteran's contentions are outweighed 
by the lack of medical evidence of record.  

A preponderance of the evidence is against the veteran's 
claim for carpal tunnel syndrome, right.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for an acquired 
psychiatric disability, including PTSD, for gastroesophageal 
reflux disorder, or for carpal tunnel syndrome, right.  To 
that extent, the appeal is denied. 
 
Service connection is warranted for fibromyalgia secondary to 
the service-connected myofascial injury, neck, with dystonia, 
spasmodic torticollis and writer's cramp.  To that extent, 
the appeal is granted.


REMAND

The veteran is also seeking service connection for tinnitus, 
heart disability, claimed as first degree atrioventricular 
block with heart attack, and hypertension.  The veteran has 
stated that he has been treated at the VA Medical Center in 
Amarillo, Texas since June 1996 for his heart disability and 
hypertension.  However, the claims file only contains records 
from the VA Medical Center in Amarillo from January 1999.  
The veteran also indicated treatment for heart problems at 
the VA Medical Center in Tucson, Arizona, the VA Medical 
Center in Houston, Texas, and the VA clinic in Beaumont, 
Texas.  However, these VA records have not been associated 
with the claims file.  The veteran also indicated that he 
received treatment for tinnitus at the VA outpatient clinic 
in Childress, Texas.  Again, it does not appear that these 
records have been associated with the claims file.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from June 
1996 to January 1999 from the Amarillo, Texas VAMC and any VA 
treatment records from the Tucson, Arizona VAMC, Houston, 
Texas VAMC, Beaumont VA clinic and Childress VA clinic.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   
  
With respect to the issues of heart disability and 
hypertension, service medical records showed complaints of 
chest pain and dizziness.  Significantly, a June 1975 
electrocardiograph showed a 1st degree A-V block.  Further, 
VA treatment records and medical records from the Texas 
Department of Criminal Justice showed that the veteran has 
been treated for ischemic heart disease status post 
angioplasty, coronary artery disease, unstable angina, old 
myocardial infarction, and hypertension.  Thus, given that 
there is evidence of heart problems in service and evidence 
of current heart disabilities as well as hypertension, the 
Board finds that the veteran should afforded a VA examination 
to determine the nature, extent and etiology of any currently 
manifested heart disabilities, including hypertension.  See 
38 C.F.R. § 3.159(c)(4).  

Lastly, a June 1975 service medical record showed a clinical 
history of dizziness and tinnitus.  Current medical records 
also showed complaints of tinnitus.  Thus, again, the Board 
finds that the veteran should be afforded a VA examination to 
determine the nature, extent and etiology of his tinnitus.  
See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from June 1996 to January 1999 from the 
Amarillo, Texas VAMC and any VA treatment 
records from the Tucson, Arizona VAMC, 
Houston, Texas VAMC, Beaumont VA clinic 
and Childress VA clinic.

2.  Thereafter, the veteran should be 
afforded a VA examination for his heart 
disabilities, including hypertension.  
The claims file must be made available to 
the examiner for review.  After reviewing 
the claims file and examining the 
veteran, the examiner should then clearly 
report all of the veteran's current heart 
disabilities and offer an opinion as to 
whether any of these heart disabilities 
as well as hypertension was manifested 
during the veteran's active duty service.  

3.  Further, the veteran should be 
afforded a VA examination for his 
tinnitus.  The claims file must be made 
available to the examiner for review.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether the 
veteran's tinnitus manifested during the 
veteran's active duty service.  

     4.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


